      Case 4:18-cv-04360 Document 5 Filed in TXSD on 11/20/18 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CHARLES WILLIAM MEDLIN                     §
                                           §
VS.                                        §          NO. 4:18-cv-04360
                                           §
STATE BAR OF TEXAS,                        §
COMMISSION FOR LAWYER                      §
DISCIPLINE and                             §
LINDA A. ACEVEDO                           §


                       PLAINTIFF’S INITIAL DISCLOSURES


      Pursuant to the provisions of Rule 26, FED. R. CIV. P., Plaintiff makes these, his

Initial Disclosures:

The name and, if known, the address and telephone number of each individual likely
to have discoverable information – along with the subjects of that information – that
the disclosing party may use to support its claims or defenses, unless the use would
be solely for impeachment.

RESPONSE: Plaintiff, Charles William Medlin c/o his attorney, L.T. Bradt. The
subject of his information is that he is an attorney at law, licensed to practice in the
State of Texas, who has received notice that the Defendants will be suing him for
disbarment.

Plaintiff’s counsel, L.T. Bradt 14090 Southwest Freeway, Suite 300 Sugar Land,
Texas 77478. (281) 201-0700. The subject of his information is that he was the
attorney of record for Jesus E. Tirrez in the District Court in Travis County, on the
appeal to the Austin Court of Appeals, on the Petition for Review to the Supreme
Court of Texas and the Petition for Writ of Certiorari to the United States Supreme
Court. He is familiar with the positions taken by the defendants in those
proceedings.

A copy – or a description by category and location – of all documents, electronically
stored information, and tangible things that the disclosing party has in its

                                           1
     Case 4:18-cv-04360 Document 5 Filed in TXSD on 11/20/18 Page 2 of 3



possession, custody, or control and may use to support its claims or defenses.

RESPONSE: All pleadings by the defendants in the CFLD vs. Jesus Tirrez case in the
Travis County District Court and at the Austin Court of Appeals, together with the
opinion of the Austin Court of Appeals on Tirrez’s appeal. Defendants are also in
possession of those documents.

A computation of each category of damages claimed by the disclosing party--who
must also make available for inspection and copying as under Rule 34 the documents
or other evidentiary material, unless privileged or protected from disclosure, on
which each computation is based, including materials bearing on the nature and
extent of injuries suffered.

RESPONSE: Not applicable.

For inspection and copying as under Rule 34, any insurance agreement under which
an insurance business may be liable to satisfy all or part of a possible judgment in the
action or to indemnify or reimburse for payments made to satisfy the judgment.

RESPONSE: Not applicable.

DISCLOSURE OF EXPERT TESTIMONY:

      Plaintiff will not use any witness at trial to present evidence under Federal
Rule of Evidence 702, 703, or 705.

       The only issue on which Plaintiff will present expert testimony is on the issue
of attorney’s fees under 42 U.S.C. § 1988, if Plaintiff prevails.

                                           Respectfully submitted,

                                           /s/ Leonard Thomas Bradt
                                           Leonard Thomas Bradt S.D.#4272
                                           14090 Southwest Freeway, Suite 300
                                           Sugar Land, Texas 77478
                                           (281) 201-0700
                                           Fax: (281) 201-1202
                                           ltbradt@flash.net
                                           Attorney for Plaintiff,
                                           Charles William Medlin



                                           2
Case 4:18-cv-04360 Document 5 Filed in TXSD on 11/20/18 Page 3 of 3




                                3
